Citation Nr: 1222829	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  08-25 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from September 1967 to August 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes the Veteran withdrew his claim for entitlement to service connection for posttraumatic stress disorder (PTSD) by correspondence dated in August 2008. 

The Board remanded this claim in September 2010 for further development.  It now returns for appellate review. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

Unfortunately, while the Board regrets the additional delay, this claim must be remanded again to clarify the findings in an October 2010 VA examination.

In its September 2010 remand, the Board noted that the findings in an August 2007 VA examination that the Veteran's pre-existing anxiety disorder was "probably exacerbated by military experiences including robbery at knife point and harassment by his supervisor" were based on events which had not been corroborated by credible supporting evidence or which were verifiable based on the information of record.  However, the Board noted that additional evidence had been submitted subsequent to the August 2007 VA examination, including records of private treatment for depression and anxiety dated in 1966.  Moreover, the Veteran's representative had argued that physical symptoms for which the Veteran was treated during active service may have in fact been symptoms of a psychiatric condition.  This contention was accompanied by an article authored by a physician whose central premise was that depression is a maladaptive manifestation of sickness behavior.  The Board thus remanded this claim for a new VA examination and opinion addressing whether the Veteran had an acquired psychiatric disorder, to include anxiety and depression, which was incurred in active service, which pre-existed active service but was aggravated beyond the normal course of the disorder during active service, or which developed as a result of a verified event during active service. 

In the October 2010 VA examination report, the examiner opined that based on the Veteran's statements, the VA treatment records and August 2007 VA examination report, his anxiety pre-existed active service but was permanently aggravated by events during active service, including harassment by his supervisor and being held up at gunpoint.  The Board finds that this explanation is not sufficient for decision-making purposes as it is exclusively predicated on the findings in the August 2007 VA examination report and the Veteran's statements regarding the uncorroborated incidents in service without providing a rationale.  As the Board discussed in its September 2010 remand, the events described by the Veteran during active service have not been verified.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) held in Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) that the probative value of a medical opinion comes from its reasoning and that a medical opinion is not entitled to any weight if it contains only data and conclusions.  Here, the October 2010 VA examination report merely states, in essence, that the evidence supports a finding of permanent aggravation of anxiety during service without any rationale. 

Accordingly, on remand, the case should be returned to the October 2010 examiner for a supplemental opinion.  In the addendum, the examiner should render an opinion as to whether there is clear and unmistakable evidence that the Veteran's anxiety and depression pre-existed active service and whether there is clear and unmistakable evidence that anxiety and/or depression were not aggravated beyond their natural progression during active service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).  In this regard, the examiner should consider the records of private treatment for anxiety and depression dated in 1966, prior to the Veteran's entrance into active service, a December 1991 VA treatment record reflecting that the Veteran had been depressed since November 1991 due to relationship problems, and the evidence of childhood emotional and physical abuse as shown in the VA treatment records and examination reports, the private treatment record dated in 1966, and the Veteran's statements.  The examiner must also consider whether the service treatment records reflect symptomatology indicative of depression or anxiety.  The examiner must provide a complete rationale for the opinion stated which explains the clinical basis for the examiner's findings. 

The agency of original jurisdiction (AOJ) should also take this opportunity to obtain the Veteran's outstanding VA treatment records dating from March 2007 from the Minneapolis VA Medical Center (VAMC) and associate them with the file.  Likewise, the Veteran should be offered another opportunity to submit or have VA request any outstanding relevant private records in support of his claim.

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's outstanding VA treatment records dating from March 2007 from the Minneapolis VAMC should be associated with the claims file. 

2. The Veteran should be requested to identify additional private treatment records relevant to his anxiety and depression.  Then, the AOJ should take appropriate steps to secure copies of any treatment records identified by the Veteran which are not currently of record, including all VA treatment records and any private treatment records for which the Veteran has furnished the necessary authorization.  All efforts to obtain these records must be documented and associated with the claims file. 

3. The case should be referred to the October 2010 VA examiner for a supplemental opinion.  If that examiner is unavailable, the Veteran should be scheduled for a VA psychiatric examination to assess the nature and likely etiology of his anxiety and depression.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to the following:
* Whether the clear and unmistakable (obvious or manifest) evidence shows that the Veteran's anxiety and/or depression pre-existed active service.
* Whether the clear and unmistakable evidence shows that the Veteran's anxiety and/or depression were not aggravated by active service beyond the natural progression of these disorders. 
In this regard, the examiner must consider the records of private treatment for anxiety and depression dated in 1966, prior to the Veteran's entrance into active service, a December 1991 VA treatment record reflecting that the Veteran had been depressed since November 1991 due to relationship problems, the findings in the August 2007 and October 2010 VA examination reports, and the evidence of childhood emotional and physical abuse as shown in the VA treatment records and examination reports, the private treatment record dated in 1966, and the Veteran's statements.  The examiner must also consider whether the service treatment records reflect symptomatology indicative of depression or anxiety and should comment on the assertion made on the Veteran's behalf that there were physical manifestations of psychiatric illness (depression and anxiety) in service to include hives, chest pain, flu-like symptoms, allergies, and diffuse pain without diagnosis which were due to harassment of the Veteran in service.  The examiner must provide a complete rationale for the opinion stated which explains the clinical basis for the examiner's findings.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


